DETAILED ACTION
This action is in reply to papers filed 8/8/2022. Claims 1-7, 9, 12-13, 15, 18-19 and 33-48 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022has been entered.

    Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190093084A1, Published 3/28/2019.

Withdrawn Objection(s)
The objection to claim 3 and claim 41 is withdrawn in view of amendments made to each of claim 3 and claim 41. 

Withdrawn Rejection(s)
The 112 (b) rejection of claim 3 and claim 41 is withdrawn in view of amendments made to each of claim 3 and claim 41. 
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 8/8/2022, with respect to the 35 U.S.C §103(a) rejection of claims 1-5, 7, 12, 33-34,36 and 41-43 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013) have been fully considered. The 103 (a) rejection of claims 1-5, 7, 12, 33-34,36 and 41-43 is withdrawn in view of amendments made to independent claims 1 and 33. 
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 8/8/2022, with respect to the 35 U.S.C §103(a) rejection of claims 9 and 35 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013)  as applied to claims 1-5, 7, 12, 33-34,36 and 41-43  above, and further in view of Rushton (2014. PhD Thesis, Cardiff University.) has been fully considered. The 103 (a) rejection of claims 9 and 35 are withdrawn in view of amendments made to independent claim 1 and claim 33.
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 8/8/2022, with respect to the 35 U.S.C §103(a) rejection of claims 13, 15, 18-19 and 37-40 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013)  as applied to claims 1-5, 7, 12, 33-34,36 and 41-43  above, and further in view of Sareen et al. (J Comp Neurol. 2014 Aug 15; 522(12): 2707–2728.) has been fully considered. The 103 (a) rejection of claims 13, 15, 18-19 and 37-40 are withdrawn in view of amendments made to independent claim 1 and claim 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1-7, 12, 33-34, 36 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427., previously cited), Shusta et al. (PgPub US 20140127800A1, Published 5/8/2014, Reference 2 cited in IDS filed 10/4/2018) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013, previously cited).

Regarding claim 1, and claim 33 (in-part), Bani et al. teach a method of inducing blood brain barrier properties in iPSC-derived brain microvascular endothelial cells (BMECs) (as in claim 3(a) and as in claim 41(a)) so as to generate a blood brain barrier model (as in claim (a)(iii)) (Pg. 4, para. 53) , wherein said method comprises co-culturing iPSC-derived BMECs with iPSC-derived astrocytes and iPSC-derived neurons (Pg. 11, para. 153; Pg. 6, para. 80) (as in claim 1(a)), wherein the iPSC derived astrocytes and iPSC-derived neurons are isogenic to the iPSC-derived BMECs (Fig. 9; Pg. 3, para. 45; Pg. 11, para. 153) and wherein the BMECs, astrocytes and neurons are derived from hAF-iPSCs (i.e. same cell population) (as in claim 1 (a)(iv) and as in claim 41 (in-part)) (Pg. 11, para. 153+). In a specific embodiment, Bani teaches the BMECs are separated via a permeable membrane from the astrocytes and neurons (see Fig. 12 upper panel; Pg. 13, para. 168) (as in claim 1 (a)(i), claim 3(c), claim 33 (in-part) and as in claim 41(c)). Additionally, Bani teaches the hAF-iPSC-BECs monolayer express a TEER of about 300-1200 Ω·cm2 (as in claim 4 and claim 42) (Pg. 5, para. 64; Pg. 5, para. 66). Regarding claim 5 and claim 43, Examiner notes the following:  2x10^-7cm/s = 0.0000002 cm/s. 0.0000002 cm/s = 0.000012 cm/min. FIG. 6D of Bani depicts sucrose permeability coefficient (Pe) for AF - iPSC - BECs. At around 900 Ω·cm2 TEER, Bani teaches the AF- iPSC -BECs have an about .05 x 10^-3 cm/min (0.00005 cm/min permeability). Although the permeability of Bani is slightly outside the permeability of the claims, per MPEP 2144 (II), generally, differences in concentration or temperature, or in this case, permeability, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
However, Bani et al. fails to teach the neurons and astrocytes are derived from EZ-spheres differentiated from iPSCs (as claim 1(a)(ii) and claim 33) and that said astrocytes express GFAP and S100 calcium binding protein B and that said neurons express β-tubulin (as further in claim 3(b) and claim 41(b)). 
Before the effective filed date of the claimed invention, Ebert et al. taught a simple method to generate and expand multipotent, self-renewing pre-rosette neural stem cells from both human embryonic stem cells (hESCs) and human induced pluripotent stem cells (iPSCs) without utilizing embryoid body formation, manual selection techniques, or complex combinations of small molecules (Abstract). Specifically, Ebert teaches EZ spheres (cell aggregates of ES or iPS cells) were generated by lifting intact colonies from MEF feeder layers following collagenase treatment and placing them directly into a human neural progenitor growth supplemented with basic fibroblast growth factor, epidermal growth factor and heparin in ultra-low attachment flasks (paragraph bridging Pg. 418 and Pg. 419-para. 1, Pg. 419). 
To induce differentiation, iPS spheres (as in claim 7(i) and claim 34 (i)) were dissociated (as in claim 7(ii) and claim 34 (ii))and plated onto poly-ornithine/laminin (extracellular matrix) (as in claim 7(iii) and claim 34 (iii)) coated coverslips in Stemline with 2% B27 (neural medium) (as in claim 7(iv) and claim 34 (iv))without growth factors for 2–4 weeks (as in claim 12 and as in claim 36), wherein said method generates TuJ1/ βIII-tubulin positive neuronal cells (Fig 5A) (as further in claim 7(iv) and claim 34 (iv)) and GFAP positive and S100 positive astrocytes (Fig 5F) from the EZ spheres (as further in claim 1 (a)(ii) and as in claim 3(b) and claim 41(b)) (Pg. 419, Col. 1, last paragraph; Pg. 423, Col. 1; Fig. 5).
However, neither of Bani et al. nor Ebert et al. teach the isogenic blood brain barrier model has a percentage of discontinuous junctions less than 8% (as in claim 1 (a)(v) and as further in claim 33).
Before the effective filing date of the claimed invention, Shusta et al. taught 
obtaining a mixture of neural cells and brain microvascular endothelial cells (BMECs) in the presence of RA or RA-like compound, wherein the mixture of neural cells and BMECs was produced from the differentiation of human pluripotent stem cells (hPSCs); b) purifying BMECs from the mixture of neural cells and BMECs; and c) co-culturing the purified BMECs with astrocytes and neurons,  wherein a BBB model is created (Pg. 2, para. 17; Pg. 1, para.; Pg. 10. para. 108-109).
Continuing, Shusta teaches the enhancement effect of RA was investigated by analyzing adherens junction and tight junction protein expression. Specifically, Shusta teaches untreated IMR90-4-derived BMECs (i.e. control) and RA-treated IMR90-4-derived BMECs were purified and the resulting BMECs were allowed to grow to confluence. Immunocytochemistry analysis demonstrated that untreated IMR90-4-derived BMECs possessed a significant number of discontinuous tight junction strands with frayed edges (12.7±7.1%), while RA-treated IMR90-4-derived BMECs maintained mostly smooth junctions  (1.5±0.9%) (FIG. 8 b) (as in claim 1 (a)(v), claim 6, as further in claim 33, claim 44, claim 45, claim 46, claim 47 and claim 48) (Pg. 10, para. 110-Pg. 11, para. 111). Note that Shusta found similar junction fidelity in a co-culture of pericytes and differentiated human neural progenitor cells (i.e. astrocytes and neurons) (1.4±0.6%) (Pg. 12,para. 118).  This establishes no significant influence on discontinuous junction by co-culturing with pericytes, astrocytes and neurons. Of note, Shusta teaches the TEER value at the start of the co-culture (0 h) of RA-treated BMECs and astrocytes and neurons was about 500  Ω·cm2 (see Fig. 10a; Pg. 5,para. 60). 
However, none of Bani et al., Ebert et al. nor Shusta et al. teach the ratio of neurons to astrocytes in the culture is 1:3 (as in claim 2) or 1:3 ± 10% (as further in claim 33 and as in claim 41 (b)).
Before the effective filing date of the claimed invention, Achyuta et al. taught a method of modeling ischemic strokes in the brain. To this end, Achyuta teaches use of a cell ratio mimicking that is found in the human brain, wherein the ratio of neurons to astrocytes (Pg. 5, para. 67) is about 3:7 which is typical of the human brain (Pg. 5, para. 68). A ratio of about 3:7 neurons to astrocytes is reasonably considered to read on a ratio of 1:3 neurons to astrocytes (as in claim 2) or a ratio of neurons of astrocytes of 1:3 ± 10% (as further in claim 33 and as in claim 41 (b)).    
Per MPEP 2144 (II), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Routine optimization is not considered inventive and no evidence has been
presented that using a ratio of 1:3 neurons to astrocytes in a BBB model was anything other than routine, that the optimization has any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Bani et al., wherein Bani teaches a method of deriving BMECs, astrocytes and neurons from iPSCs for the purposes of deriving an isogenic blood brain barrier, with the teachings of Ebert et al., wherein Ebert teaches a straight forward method for deriving astrocytes and neurons from IPSC without utilizing embryoid body formation, manual selection techniques, or complex combinations of small molecules, with a reasonable expectation of success. That is, the skilled artisan would have found it prima facie obvious to use the hAF-iPSCs of Bani to derive EZ spheres to use in the method of Ebert because Bani teaches a complex means of deriving astrocytes (see Bani at Pg. 12, para. 159) and neurons (see Bani at Pg. 12-13 para. 165). 
Furthermore, one of ordinary skill in the art would have been sufficiently motivated to treat the BMECs of Bani with RA as taught in Shusta- thereby obtaining the results of Shusta- because Bani sought to obtain a BBB model with a high degree of tightness between the BMECs (see Bani at Pg. 10, para. 137; Pg. 6-7,para. 99-100). Thus, for this purpose, the modification would have been prima facie obvious.
 Additionally, when taken with the teachings of Bani et al., one of ordinary skill in the art would have found it prima facie obvious to modify the ratio of neurons to astrocytes in the human BBB model of Bani to 1:3 because Achyuta teaches this ratio is physiologically relevant to what is found in the human brain. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427., previously cited), Shusta et al. (PgPub US 20140127800A1, Published 5/8/2014, Reference 2 cited in IDS filed 10/4/2018) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013, previously cited) as applied to claims 1-7, 12, 33-34,36 and 41-48 above, and further in view of Rushton (2014. PhD Thesis, Cardiff University., previously cited).

The teachings of Bani et al., Ebert et al. and Achyuta et al. are relied upon as detailed above. And although Ebert teaches a method of creating neurons from EZ spheres, none of the cited references teach the seeding density of the singularized EZ-spheres is 20,000-30,000 cells/cm2 (as in claim 9 and claim 34).
Before the effective filing date of the claimed invention, Rushton taught EZ spheres were used to produce terminally differentiating cultures of neurons. To inhibit apoptosis during plate down, prior to plating 1μM Rho Kinase inhibitor Y-27632 was added to the EZ sphere medium for 20 minutes at 37 ̊C. Continuing, Rushton teaches the EZ spheres were disaggregated by incubating them in 2ml TrypLE express at 37 ̊C in a heated water bath for between 5 and 10 minutes. The cells were then plated at a density of 20,000 cells per well in 80µL drops on poly L-lysine (see PLL coating) and laminin (see laminin coating) coated coverslips in 24 well tissue culture plates (Pg. 77). The surface area of a well in a 24 well plate is ~ 1.9cm2. Thus, the seeding density of Rushton is about 10,526 cells/cm. 
With respect to claim 9 and claim 35, per MPEP 2144 (II), generally, differences in concentration or temperature, or in this case, seeding density, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Given Rushton’s use of an apoptosis inhibitor to decrease the number of dead cells after disaggregation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage in routine experimentation to determine optimal or workable cell seeding density ranges that produce expected results.
Accordingly, the claimed invention was prima facie obvious. 


Prior Art Rejection 3
Claims 13, 15, 18-19 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015, previously cited) in view of Ebert et al. (Stem Cell Res. 2013 May; 10(3): 417–427., previously cited), Shusta et al. (PgPub US 20140127800A1, Published 5/8/2014, Reference 2 cited in IDS filed 10/4/2018) and Achyuta et al. (PgPub US20130203086A1, Published 8/8/2013, previously cited) as applied to claims 1-7, 12, 33-34,36 and 41-48 above, and further in view of Sareen et al. (J Comp Neurol. 2014 Aug 15; 522(12): 2707–2728., previously cited).

The teachings of Bani et al., Ebert et al. and Achyuta et al. are relied upon as detailed above. And although Ebert teaches deriving astrocytes from EZ spheres, none of the aforementioned references teach creating the astrocytes by the method set forth in claim 13 and claim 37.
Before the effective filing date of the claimed invention, Sareen et al. taught EZ spheres generated from iPSCs can be differentiated to a culture of neural progenitor cells in suspension (iNPCsSU), with astroglial predisposition. To this end, Sareen teaches iPSC derived EZ spheres (as in claim 13(i) and claim 37(i)) were caudalized using retinoic acid RA (0.5µM) in Neural Induction Media (NIM) (DMEM/F12, 1% NEAA, 1% N2, heparin 2µg/ml; Sigma) (as in claim 13(ii) and claim 37(ii)). This media was replaced every 2 days for the next 11 days (as in claim 18 and claim 39), after which a stable population of iNPCsSU was reintroduced into StemHi E/F/H for expansion by weekly chopping (similar to EZ spheres) (as in claim 13(iii) and claim 37(iii)). Note that the iNPCsSU are spherical like in suspension (see Fig. 2J). This is reasonably considered to be an astro-sphere. Continuing, Sareen teaches the iNPCsSU maintain their proliferative potential and astroglial generation propensity for 26–30 passages and can be efficiently cryopreserved. For differentiation to astrocytes, iNPCsSU were dissociated to single cells (as in claim 13(iv) and claim 37(iv)) with accutase (BD Biosciences) or iNPCsAD harvested with TrypLE were plated on poly-l-ornithine/Matrigel coated (as in claim 13(v) and claim 37(v)) glass coverslips at 25000 cells/cm2 (as in claim 15 and claim 38) in NIM (DMEM/F12, 1% NEAA, 1% N2, heparin 2µg/ml; Sigma))  for 7–21 days (as in claim 19 and claim 40), wherein the astrocytes express GFAP and S100B (as in claim 13(vi) and claim 37(vi)) (Pg. 2709, Col. 2, para. 1).
Sareen teaches upon differentiation in culture, both iNPCsAD and iNPCsSU showed a propensity towards an astroglial lineage, with iNPCsSU being more propitious and resembling a differentiation pattern similar to what was previously reported for fNPCs. In addition, iNPCsSU could be regionalized to caudal spinal cord fate with retinoic acid and also shared similar transcriptomes and gene expression profiles with fNPCs. The propensity towards an astroglial lineage makes these iNPCs a promising choice for transplantation trials needing astrocytes (Pg. 2724, paragraph bridging Col. 1 and Col. 2). The developmental astrocyte markers, nestin and GFAP, and mature marker, S100B, were strongly expressed in both iNPCsSU and fNPCs (Fig. 4K, O) when compared to EZ spheres and iNPCsAD (Pg. 2718, paragraph bridging Col. 1 and Col. 2).
When taken with the teachings Sareen et al., one of ordinary skill in the art would have found it prima facie obvious to use the method of Sareen to derive the astrocytes of BBB model. The skilled artisan would have found it prima facie obvious to do because Sareen teaches that compared to astrocytes derived from EZ spheres, as taught in Ebert, their astrocytes strongly expressed mature astrocyte markers. 
Accordingly, the modification would have been prima facie obvious. 

      Withdrawal of  Indication of Allowability 
The indicated allowability of claim 6 and 44  is withdrawn in view of Shusta et al. See above. 

Applicant’s Arguments/Response to Arguments 
Applicant’s arguments: The Examiner finds that claim 6 and 44 would be allowable if rewritten in independent form.
In Response:  Claims 6 and 44 are not rewritten in independent form. Furthermore, as noted above, Shusta teaches when BMECs are treated with RA, the percentage of discontinuous junctions is less than 2%.  
Applicant argues: None of the prior art teach or suggest the steps of the current claims to arrive at a blood brain barrier model that has less than 8% discontinuous junctions. As such, there is no motivation on what conditions to alter from the prior art, to arrive at the currently amended claims.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, Shusta teaches a percentage of discontinuous junctions to be less than 2% when BMECs are treated with RA.  One of ordinary skill in the art would have been motivated to treat the BMECs of Bani with RA for the benefit of increasing the tightness in the BMECs in the BBB model because Bani teaches the suitability of the BBB model is dependent upon the integrity (i.e. tightness) of the BMEC monolayer (see Bani at Pg. 6-7, para.99).  
Note also that although Bani teaches the BMECs may be obtained and cultured in the absence of chemical mediators/inducers such as retinoic acid (Pg. 5, para. 72), this does not constitute a “teaching away” from the teachings of Shusta. MPEP 2145 (1) teaches that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In this regard, Bani et al. teaches their BBB model comprises permeability properties that are equal to and/or better than other in vitro BBB models, even in the absence of chemical inducers (Pg. 4, para. 53) (Examiner’s emphasis). This is not a “teaching away” as it does not criticize, discredit or otherwise discourage treatment of BMECs with chemical inducers such as RA. 
Thus, Examiner maintains that one of ordinary skill in the art would have treated the BMECs of Bani with RA for the expected benefit of increasing tight junctions formed between the BMECs in the BBB model of Bani et al., Ebert et al., Shusta et al. and Achyuta et al. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632